Citation Nr: 9905169	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1965 to 
July 1969.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a November 1994 rating decision in 
which the RO denied the veteran's increased rating claim for 
bilateral hearing loss.  An NOD was filed in September 1995, 
and an SOC was issued in December 1995.  The veteran also 
filed a substantive appeal in December 1995.  In August 1998, 
the RO issued a Supplemental SOC.  The veteran did not 
request a hearing.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  A VA audiological examination report, dated in December 
1996, reflected average puretone hearing threshold levels of 
52 for the right ear and 51 for the left ear, with speech 
discrimination scores of 90 percent for both the right and 
left ears.

3.  Application of both the puretone average and speech 
discrimination scores to table VI results in the designation 
of (II) for the right ear, and (II) for the left ear, which, 
when applied to table VII, results in a percentage evaluation 
for hearing impairment of zero percent (i.e., 
noncompensable).


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
4.86a, 4.87 and Part 4, Code 6100(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for bilateral hearing loss in a September 
1974 rating decision.  The disability was evaluated as 
noncompensable, effective from June 1974.  A subsequently 
filed increased rating claim for bilateral hearing loss was 
denied in a May 1990 rating action.  

Thereafter, in June 1994, the veteran underwent an 
audiological evaluation for VA purposes.  On examination, he 
did not complain of tinnitus and was found to be suffering 
from otitis media of the left ear.  On audiological testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
65
90
LEFT
15
20
30
75
90

Average pure tone threshold for four frequencies was 48 
decibels in the right ear and 53 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
veteran was noted to have moderately severe to severe steeply 
sloping high frequency sensorineural hearing loss in the 
right ear, and mild to severe steeply sloping high frequency 
sensorineural hearing loss in the left ear.  

In a November 1994 rating decision, the RO denied the 
veteran's increased rating claim for bilateral hearing loss.  

In September 1995, the veteran filed an NOD, in which he 
challenged the method in which the VA conducted its hearing 
examinations.  He noted that the sound proof room in which 
his hearing test was held, was not similar to the environment 
that made hearing difficult for him on a daily basis.  The 
veteran also noted that he could no longer hear the high 
pitch sound of electric alarm devices.  In December 1995, the 
veteran filed a VA Form-9 (Appeal to Board of Veterans' 
Appeals), in which he noted that he should not have been 
rated on the basis of increased hearing acuity due to the use 
of hearing aids, because hearing aids could not always be 
used, especially during certain activities and/or inclement 
weather.  

Thereafter, in December 1997, the RO received an East Orange 
VA Medical Center (VAMC) audiological examination report, 
along with outpatient treatment records, dated from January 
1994 to January 1997.  With respect to the audiological 
examination, dated in December 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
70
95
LEFT
20
20
30
75
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 90 percent in the left ear.

In October 1998, the veteran submitted a statement to the RO, 
dated that same month, in which he noted that his hearing had 
been perfect prior to entering the military, but had become 
worse by the time of his separation from active service.  The 
veteran indicated that he could hear people talk, but 
sometimes did not understand what they were saying.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the appellant's assertion that his service-connected 
bilateral hearing loss is more severe then previously 
evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a noncompensable evaluation for bilateral 
hearing loss in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities.  In doing so, specific 
consideration was given to 38 C.F.R. Part 4, "Impairment of 
Auditory Acuity."  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Codes 6100-6110.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet.App. 9 (1998); 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

The veteran's most recent VA audiological evaluation, dated 
in December 1996, reported an average puretone hearing 
threshold level of 52 for the right ear and 51 for the left 
ear.  Speech discrimination scores were 90 percent for both 
the right and left ears.  Application of these scores to 
table VI results in designation of (II) for the right ear, 
and (II) for the left ear.  When these designations of 
impaired efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is zero percent (i.e., 
noncompensable) under Diagnostic Code 6100.  

The Board has considered the veteran's assertions that he has 
difficulty hearing in a normal environment and is not always 
able to rely on his hearing aids in certain conditions.  The 
Board observes, however, that in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that VA audiologist in assessing hearing 
impairment utilizes these techniques. Experience has shown 
that controlled audiology test make possible a reliable and 
accurate reflection of the true extent of a veteran's hearing 
loss.  See Lendenmann, Id.  Further evaluations derived from 
the rating schedule are intended to make proper allowance for 
improvements by hearing aids.  38 C.F.R. § 4.86 
 
The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for the veteran's 
bilateral hearing loss is appropriate.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied. 



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

